Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action.  

Restriction by Original Presentation
A) Original claims 49-50 and 52-68 were drawn to an optical waveguide module including 
the optical light guide including a first part of an alignment arrangement, an optical pathway extending between the first and second planar surfaces to the first side edge; wherein the first and second parts of the alignment arrangement interact to optically align the optical adapter port with the optical pathway along a first axis oriented parallel to the first side edge.
B) Amended claim 49 is drawn to an optical waveguide module including the optical light guide including a first part of an alignment arrangement, the first part including a notch extending to the first side edge in a direction orthogonal to a first axis oriented parallel to the first side edge; wherein the first and second parts of the alignment arrangement interact to optically align the optical adapter port with the optical pathway along the first axis. 
If the above group claims were originally presented in the application then there would have been restriction/election requirement between the groups A and B.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 49-50 and 52-68 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant is also kindly advised in next response to the examiner’s office action to properly amend the claims making sure that the limitations of the original claim(s) present and any new limitations are supported in the specification, otherwise the claims may be rejected under USC 112b, since for instance the limitation the first part including a notch extending to the first side edge in a direction orthogonal to a first axis oriented parallel to the first side edge is not found in the specification and appears to be vague. 

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 69 is indefinite for respectively reciting: 
 “the first part being defined within a thickness of the main body” as such limitation is not found within the specification and thus making the scope of the claims unconcise and indefinite.
Additionally,  the limitation  “the first and second parts” in the last parag. of the claim lacking antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 69 is rejected under 35 U.S.C. 102(a)(2) as being  by anticipated by “Sawae” et. al. . US 5666449 A.
Regarding claim 69, Sawae teaches an optical waveguide module (shown in Fig. 12, see figs. 1-12) comprising: 
an optical light guide  2’ having a main body defining opposite first and second planar surfaces extending from a first side edge 18a (clearly shown in at least fig. 11-12, and see at least col. 3, 2nd pa.), the optical light guide 2” including a first part (i.e., 114, 120 or 106)) of an alignment arrangement (clearly shown in at least fig. 12 with multiple parts of an alignment arrangement); 
the first part being defined within a thickness of the main body (see figs. 11-12, item a pair of hooks 24 projecting toward the connection end 18A of the optical waveguide structure within the main body, see at least col. 3, lines 26-32);  
an optical pathway 18 extending between the first and second planar surfaces to the first side edge (clearly shown in at least fig. 8 and 12 with waveguide as a “core” with high level portion is formed with low lever portion “as cladding” see col. Col. 7, lines 33-36); a connector secured to the optical light guide 18a and including an optical adapter port (see at least figs. 11-12 with connection structure including an optical adapter housing port for connecting a laser or an optical detection device to the optical module, see at least col. 9, last par.), the connector including a second part of the alignment arrangement (see at least figs. 11-12, items i.e., 114, 120 or 106); wherein the first and second parts of the alignment arrangement (i.e., items 114, 120, 106) interact to optically align the optical adapter port with the optical pathway along a first axis oriented parallel to the first side edge (clearly shown in at least figs. 11-12).   	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 69 is rejected under 35 U.S.C. 103 as being unpatentable over “Sawae” et. al. . US 5666449 A, and further in view of Julien. et al., US 20130198414 A1. 
Regarding claim 69, Sawae teaches an optical waveguide module (shown in Fig. 12, see figs. 1-12) comprising: 
Regarding claim 69, Sawae teaches an optical waveguide module (shown in Fig. 12, see figs. 1-12) comprising: 
an optical light guide  2’ having a main body defining opposite first and second planar surfaces extending from a first side edge 18a (clearly shown in at least fig. 11-12, and see at least col. 3, 2nd pa.), the optical light guide 2” including a first part (i.e., 114, 120 or 106)) of an alignment arrangement (clearly shown in at least fig. 12 with multiple parts of an alignment arrangement); 
the first part being defined within a thickness of the main body (see figs. 11-12, item a pair of hooks 24 projecting toward the connection end 18A of the optical waveguide structure within the main body, see at least col. 3, lines 26-32);  
an optical pathway 18 extending between the first and second planar surfaces to the first side edge (clearly shown in at least fig. 8 and 12 with waveguide as a “core” with high level portion is formed with low lever portion “as cladding” see col. Col. 7, lines 33-36); a connector secured to the optical light guide 18a and including an optical adapter port (see at least figs. 11-12 with connection structure including an optical adapter housing port for connecting a laser or an optical detection device to the optical module, see at least col. 9, last par.), the connector including a second part of the alignment arrangement (see at least figs. 11-12, items i.e., 114, 120 or 106); wherein the first and second parts of the alignment arrangement (i.e., items 114, 120, 106) interact to optically align the optical adapter port with the optical pathway along a first axis oriented parallel to the first side edge (clearly shown in at least figs. 11-12).   	
	However, Sawae does not teach the above connecting structure is a “connector”. Though this limitation is arguably inherent as a connector connects two devices together, nonetheless, for clarity reason, Julien teaches an optical module that including optical waveguide having optical adapter(s)  with alignment portions that receives optical connector(s), see figs. 1-10  and at least pa. 0052, 0063. Thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Sawae’s optical module’s adapter structure having connection parts with that of the optical connection structure of Julien that optical connects an optical connector so as to facilitate optical connection of external optical device such as an optical transceiver or an optical laser/detector module to the optical module. 

Response to Argument and Amendments
Applicant's arguments filed on 7/12/22, have been considered but are moot (with respect to claim 49) in view of the above restriction by original presentation.  
  Nonetheless, with respect to the applicant’s arguments regarding new claim 69 that none of the references teach the first part being defined within a thickness of the main body, the examiner responds that first such limitation is not found  in the specification as noted above under USC 112b rejection, secondly as stated above Sawae’s teachings include ‘the first part being defined within a thickness of the main body (see figs. 11-12, item a pair of hooks 24 projecting toward the connection end 18A of the optical waveguide structure within the main body, see at least col. 3, lines 26-32);  

            Applicant is kindly advised to appropriately narrow the scope of the invention in order to allow the application .


THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883